      Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MEDTRONIC, INC., MEDTRONIC
SOFAMOR DANEK, INC.,
MEDTRONIC SOFAMOR DANEK
USA, INC., and MEDICREA USA,
CORP.,
                                                        OPINION AND ORDER
                              Plaintiffs,
                                                             21 Civ. 2908 (ER)
                – against –

JOSEPH F. WALLAND, JR.,

                              Defendant.


RAMOS, D.J.:

       On April 5, 2021, Plaintiffs filed this suit against Joseph F. Walland, Jr. Doc. 1.

Pending before the Court is Plaintiffs’ motion for preliminary injunction, which seeks to

require Walland to mediate and, if necessary, to arbitrate the dispute pursuant to

resolution procedures in the employment and separation agreements he signed with

Plaintiffs, as well as to enjoin Walland from performing activities allegedly prohibited by

those agreements. Doc. 11.

       For the reasons set forth below, Plaintiffs’ motion for preliminary injunction is

DENIED.

I.     BACKGROUND

       A. Factual Background

       Medtronic, Inc. (“Medtronic”)—along with its affiliates Medtronic Sofamor

Danek, Inc.; Medtronic Sofamor Danek USA, Inc.; and Medicrea USA, Corp.

(“Medicrea”)—are global healthcare solutions companies. Doc. 12 ¶¶ 1–7.

Headquartered in New York, Medicrea specifically has been a wholly owned indirect
subsidiary of Medtronic since November 13, 2020, and specializes in the design,
      Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 2 of 18




manufacturing, and distribution of spinal implants and related technology. See Docs. 13

¶ 3 and 14 ¶ 2. In 2017, Medicrea hired Walland as its vice president of sales. See Doc.

28 ¶¶ 2. At that time, he resided in California. See id. ¶¶ 2–3. Walland was then

promoted as the company’s CEO in July 2018 and remained in that position until his

voluntary departure in December 2020. See id. ¶¶ 2, 6–7.

       Walland entered into an Employment Agreement when he was promoted as CEO

of Medicrea. See Docs. 12-1 and 28. Walland alleges that he negotiated and executed

this agreement while he lived in California. Doc. 28 ¶ 3. The Employment Agreement

contains a non-disclosure provision, in which Walland agrees not to “disclose to any

unauthorized Person or use for his own account any” information, observations, or data

obtained “during the course of his performance of his duties” at Medicrea “concerning

the business and affairs” of the company without its prior written consent, unless such

information becomes publicly known. Doc. 12-1 § 7(b)(1). The Employment Agreement

also contains a non-compete provision. Id. § 7(e). According to that provision, Walland

agrees that he will not “engage in any Competitive Activity” during his employment and

a period of twelve months afterwards. Id. § 7(e). “Competitive Activity” includes,

directly or indirectly, the following:

               (a) performing any services (whether as an employee . . . or
               otherwise) that are the same or similar to the services
               [Walland] performed in his role as CEO . . . in the
               manufacture, marketing and/or sale of spinal implants
               anywhere in the United States in which the Company Group
               manufactures, markets and/or sells spinal implants;

               ...

               (d) performing any services (whether as an employee . . . or
               otherwise), or participating in any manner (including as an
               investor), with any Person that is engaged (or is attempting
               to become engaged) in the then-existing business activities
               of the UNiD project, including, without limitation, the
               development, marketing, sales, and/or training of patient-
               specific implants used for spinal surgeries, including patient-


                                             2
      Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 3 of 18




                 specific implants used in cervical, lumbar, thoracic, sacral or
                 iliac spine procedures . . . .

Id. § 7(e)(1).

        The Employment Agreement further provides that Medicrea may seek and obtain

injunctive relief to prevent violations of the Employment Agreement. Id. § 7(f).

Additionally, the Employment Agreement sets forth a three-step dispute resolution

process: (1) good faith discussions, (2) mediation, and (3) arbitration. Id. § 10. Further,

the Employment Agreement states that it “shall be governed by and construed under the

laws of the State of New York, without regard to its conflict of laws principles.” Id.
Moreover, the Employment Agreement contains a survival clause, which provides that

Walland’s obligations to refrain from “Competitive Activities” survive any termination of

the Employment Agreement. See id. § 11(c). The Employment Agreement also states

that, in the event that another company acquires Medicrea, Walland could voluntarily

terminate his employment and receive a severance package. See id. § 6(d).

        Shortly after executing the Employment Agreement, Walland moved to New

York. Doc. 28 ¶ 3. Less than two years later, in March 2020, Walland moved back to

California and has resided there since. See id. ¶ 7. On November 13, 2020, Medtronic

purchased Medicrea. See Doc. 12-2 at 1. Walland thereafter chose to exercise his right to

a voluntary termination under the Employment Agreement. See id. Pursuant to the
Employment Agreement, Medtronic owed Walland $81,250 as severance. See id. § 2.1.

        Walland also entered into a Separation Agreement with Medtronic on January 7,

2021. Id. at 7. Pursuant to that agreement, Walland was paid an additional $50,000 for,

among other things, his release of any claims that the restrictive covenants are

unenforceable. Id. §§ 2.2, 3.1. More specifically, the Separation Agreement provides that

Walland “waives and releases any claim that the restrictions in Section VII of the”

Employment Agreement—i.e., the restrictive covenants—“are not reasonable and
enforceable as written, and acknowledges that these post-employment restrictions


                                               3
      Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 4 of 18




(concerning, for example, Confidential Information, Non-competition, and Non-

solicitation obligations entered into and to be enforced pursuant to New York law) shall

survive this Release and remain in effect in accordance with their terms.” Id. § 3.1. The

Separation Agreement also states that Walland releases all claims under the California

Business and Professions Code, with the exception of a few sections not relevant here.

Id. Relatedly, the Separation Agreement states that “[a] material purpose of this

Agreement is to avoid disputes over the enforceability of the [surviving restrictive

covenants] . . . and to ensure Walland’s compliance with them,” and that “Medtronic’s

agreement to pay Walland the full [$50,000], and Walland’s agreement not to contest the

enforceability of the [restrictive covenants] are mutually dependent items of

consideration.” Id. § 4.2. Further, although the Separation Agreement provides that,

generally, California law governs its terms, it notes that California law does not govern

where “expressly indicated with respect to the” surviving restrictive covenants. Id. § 4.8.

       On December 10, 2020, Walland terminated his employment with Medicrea.

Doc. 14 ¶ 2. On December 31, 2020, Walland began working as the vice president for

sales at Alphatec Spine, Inc. (Alphatec), a spinal implant company focused on surgical

approaches and productions for minimally invasive and traditional open spinal surgeries.

Docs. 28 ¶ 9 and 30 ¶¶ 2, 4.
       The parties dispute the extent to which Plaintiffs and Alphatec compete with each

other in the spinal-implant market. While acknowledging that the two companies provide

products and services to be used in the surgical treatment of spinal conditions, Walland

contends that the companies have products and services with different uses, that target

different pathologies, and that have different users. Doc. 30 ¶ 3. According to Walland,

Alphatec does not market or sell preoperative software planning or patient-specific

products, focusing on traditional spinal implants instead. Id. By contrast, according to

Walland, Medicrea offers a limited suite of traditional implants, instead focusing on
patient-specific products. See Doc. 28 ¶ 4.


                                              4
       Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 5 of 18




         However, Plaintiffs allege that there is significant overlap in the market served by

Medicrea and Alphatec. According to Plaintiffs, patient-specific implants constitute a

minority of Medicrea’s revenues; indeed, Plaintiffs represent that approximately 75% of

Medicrea’s revenue since January 2020 came from the sale of non-patient specific

products, such as screws, rods, and interbody devices. See Doc. 31 ¶ 4. Further,

Plaintiffs note that, on December 17, 2020, Alphatec and EOS Imaging, Inc. (“EOS”)—a

global medical device company that provides imaging and software services, and whose

software can prepare measurements and assessments for spinal fusion surgery—

announced that they had entered into an agreement through which Alphatec would

acquire EOS.1 Doc. 13 ¶¶ 6–8, 11. According to that press release, the acquisition would

facilitate patient-specific implants and pre-surgical planning to improve inventory

efficiency. Id. ¶ 12; see also Doc. 13-1 at 11–16.

         On March 30 and 31, 2021, Medicrea received two emails at Walland’s email

account there. Doc. 13 ¶¶ 15–16. Those emails, addressed to Walland and two other

officers at Alphatec, were from the CEO of EOS, and they included two spreadsheets.

Docs. 13-2 to 13-5. One of those emails contained an agenda for an April 12, 2021

meeting, during which Alphatec and EOS were to discuss compensation structure and

sales strategy. See Doc. 13-5. Moreover, according to the declaration of Nicholas
Benson, a senior director at Medicrea, one of the spreadsheets “contained information

that appears to me to have been derived from confidential Medicrea information of which

Walland had knowledge,” although neither Benson nor any other affiant specifies what

that information was or how it can be inferred that the information was derived from

Medicrea’s confidential information. Doc. 13 ¶¶ 1, 8. According to Plaintiffs, these

emails and the attached spreadsheets indicate that Walland is taking part in strategic

conversations with Alphatec, in violation of the Employment and Separation Agreements.

1
 At the April 14, 2021 hearing, Plaintiffs represented that the acquisition was still pending, and have not
represented otherwise to the Court since.



                                                      5
      Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 6 of 18




Doc. 13 ¶ 18. Further, on information and belief, Plaintiffs allege that Walland is acting

or planning to act as a sales leader for Alphatec and EOS. Id. On April 2, 2021, Plaintiffs

demanded that Walland cease and desist all activities that violated those agreements, and

soon after pursued mediation regarding these issues. Doc. 12-8.

C. Procedural History

       Plaintiffs filed the instant suit on April 5, 2021. Doc. 1. On April 8, 2021,

Plaintiffs filed their motion for a temporary restraining order and preliminary injunction.

Doc. 11. Specifically, Plaintiffs sought an injunction requiring Walland to mediate and, if

necessary, to arbitrate the dispute pursuant to resolution procedures set out in the

agreements, as well as to enjoin Walland from performing activities prohibited by the

Employment Agreement on behalf of Alphatec. See id. On April 9, 2021, the Court

issued an order to show cause regarding that motion. Doc. 17. On April 14, 2021, the

parties appeared for a hearing on the motion, which the Court took under advisement.

With leave of the Court, Walland and Plaintiffs filed supplemental briefing, respectively,

on April 15, 2021 and April 16, 2021. Docs. 35 and 38.

II.    DISCUSSION

       A. Legal Standard

       “[A] preliminary injunction is an extraordinary and drastic remedy, one that
should not be granted unless the movant, by a clear showing, carries the burden of

persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (quoting 11A Charles Alan

Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2948 (2d

ed. 1995)). A party seeking a preliminary injunction must show:

               (1) a likelihood of success on the merits or . . . sufficiently
               serious questions going to the merits to make them a fair
               ground for litigation and a balance of hardships tipping
               decidedly in the plaintiff’s favor; (2) a likelihood of
               irreparable injury in the absence of an injunction; (3) that the
               balance of hardships tips in the plaintiff’s favor; and (4) that



                                              6
      Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 7 of 18




               the public interest would not be disserved by the issuance of
               an injunction.

Benihana, Inc. v. Benihana of Tokyo, LLC, 784 F.3d 887, 895 (2d Cir. 2015) (quotation

omitted).

       B. Analysis

       1. Likelihood of Success on the Merits

       a. Choice of Law

       The parties dispute whether New York or California law governs this suit.

Generally, where, as here, “jurisdiction is predicated on diversity of citizenship, a federal
court must apply the choice-of-law rules of the forum state.” Thea v. Kleinhandler, 807

F.3d 492, 497 (2d Cir. 2015). Accordingly, the Court must apply the choice-of-law rules

of New York. See id. Of course, the Court must engage in a choice-of-law analysis only

where there is an actual conflict of law between the two jurisdictions. See Liang v.

Progressive Cas. Ins. Co., 172 A.D.3d 696, 697 (N.Y. App. Div. 2019).

       Regardless of whether there is a conflict, however, Plaintiffs contend that, under

New York law, the Court cannot conduct a choice-of-law analysis. As an initial matter,

the Employment Agreement contains a choice-of-law provision stating that its terms

“shall be governed by and construed under the laws of the State of New York, without

regard to its conflict of law principles.” Doc. 12-1 § 10. That choice-of-law provision
applies notwithstanding the choice-of-law provision in the Separation Agreement—which

states that its terms are to be construed under California law—as the Separation

Agreement states that the restrictive covenants within the Employment Agreement are not

subject to the choice-of-law provision of the Separation Agreement. Doc. 12-2 § 4.8. In

other words, New York law is the chosen law regarding the issues in the instant suit.

       Plaintiffs also argue that, under New York choice-of-law rules, the presence of a

choice-of-law provision bars the Court from conducting a conflicts-of-law analysis, and
the Court must adhere to the law chosen by the parties—that is, New York law. See


                                              7
      Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 8 of 18




Ministers & Missionaries Benefit Bd. v. Snow, 45 N.E.3d 917, 919 (N.Y. 2015). Walland

disagrees, contending that, while New York courts generally enforce choice-of-law

provisions, they do not enforce such provisions under certain circumstances—namely,

where the chosen law bears no reasonable relationship to the parties or the transaction, or

where the chosen law violates some fundamental policy of a state that has a materially

greater interest than does the chosen state. See Brown & Brown, Inc. v. Johnson, 34 N.E.

3d 357, 360 (N.Y. 2015); Askari v. McDermott, Will & Emery, LLP, 179 A.D.3d 127,

147–48 (N.Y. App. Div. 2019).

       The Court agrees with Walland. Plaintiffs are correct that, “[u]nder New York

law, ‘courts will generally enforce choice-of-law clauses,’ because ‘contracts should be

interpreted so as to effectuate the parties’ intent.’” AEI Life LLC v. Lincoln Benefit Life

Co., 892 F.3d 126, 132 (2d Cir. 2018) (quoting Ministers, 45 N.E.3d at 919). However,

although “contractual selection of governing law is generally determinative,” courts will

not adhere to such a selection where there is fraud, violation of public policy, or

insufficient contacts between the State selected and the transaction. United States v.

Moseley, 980 F.3d 9, 20 (2d Cir. 2020) (quotation omitted). Put another way, New York

courts will not enforce a choice-of-law provision where (1) the chosen law bears no

reasonable relationship to the parties or the transaction or (2) where the chosen law
violates some fundamental policy of a state that has a materially greater interest than does

the chosen state. See Brown & Brown, 34 N.E. 3d at 360 (citing Welsbach Elec. Corp. v.

MasTec N. Am., Inc., 859 N.E.2d 498, 500–01 (N.Y. 2006)); see also EMA Fin., LLC v.

NFusz, Inc., 444 F. Supp. 3d 530, 540 (S.D.N.Y. 2020); TGG Ultimate Holdings, Inc. v.

Hollett, 224 F. Supp. 3d 275, 282 (S.D.N.Y. 2016); Medicrea USA, Inc. v. K2M Spine,

Inc., No. 17 Civ. 8677 (AT), 2018 WL 3407702, at *8 (S.D.N.Y. Feb. 7, 2018).

       Plaintiffs argue that the New York Court of Appeals’s decision in Ministers

eliminated these exceptions. At issue in that case was whether a choice-of-law provision
stating that a contract would be governed by New York law required the application of a


                                              8
      Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 9 of 18




New York statutory choice-of-law directive. Ministers, 45 N.E.3d at 919–20. Notably,

neither party in that suit contested whether they were bound by New York substantive

law; what was contested was whether the choice-of-law provision required the

application of the statutory choice-of-law directive, which would have resulted in the

application of another jurisdiction’s law—in contravention of the choice-of-law provision

in the contract. See id. at 919–20, 923. The Court of Appeals stated that “New York

courts should not engage in any conflicts analysis where the parties include a choice-of-

law provision in their contract,” thereby barring application of the New York statutory

choice-of-law directive. See id. at 922, 924. According to Plaintiffs, then, Ministers

forecloses any conflicts-of-law analysis where, as here, there is a choice-of-law provision

in a contract.

        The Court disagrees. Albeit in a summary order, the Second Circuit noted that,

while Ministers held that New York courts generally honor a choice-of-law provision, the

Court of Appeals “did not have cause to address the status of prior law recognizing that

the parties’ choice of law must yield to a conflicting law reflecting the ‘fundamental

public policy’ of a state with a ‘materially greater interest’ in the dispute than the chosen

state.” Capstone Logistics Holding, Inc. v. Navarrete, 736 F. App’x 25, 26 (citing Brown

& Brown, 34 N.E.3d at 360). Indeed, in Ministers, neither party contested that the
choice-of-law provision in the contract meant that New York law applied to the case,

meaning that the Court of Appeals had no reason to examine any potential exceptions that

barred the application of the choice-of-law provision. See 45 N.E.3d at 919–20, 922.

And tellingly, despite purportedly overturning cases that recognized these long-standing

exceptions—such as Welsbach and, more recently, Brown & Brown—the Court of

Appeals in Ministers does not mention those exceptions in its analysis, thereby

supporting a conclusion that the holding in Ministers is far narrower than Plaintiffs

suppose.




                                              9
     Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 10 of 18




       Moreover, since Capstone, the Second Circuit has maintained that exceptions to

the application of a choice-of-law provision—including for the violation of public

policy—still exist. Moseley, 980 F.3d at 20. And even after Ministers, New York

appellate courts continue to apply such exceptions, further undermining the broad

interpretation of Ministers that Plaintiffs urge. See, e.g., Askari, 179 A.D.3d at 147–48.

Indeed, after Ministers, the Court of Appeals has stated that New York courts “generally

enforce choice-of-law clauses”—not that such clauses are applied without exception.

See, e.g., Deutsche Bank Nat’l Trust Co. v. Barclays Bank PLC, 140 N.E.3d 511, 519

(N.Y. 2019) (emphasis added).

       Plaintiffs note that some courts in this District have concluded that, based on

Ministers, New York courts are foreclosed from conducting a choice-of-law analysis

where, as here, there is a choice-of-law provision governing the parties’ dispute. See,

e.g., Tanzanian Royalty Exploration Corp. v. Crede CG III, Ltd., No. 18 Civ. 4201 (LGS),

2019 WL 1368570, at *14 n.9 (S.D.N.Y. Mar. 26, 2019). But other courts in this District

have held otherwise, including in factual scenarios more similar to the instant suit. See,

e.g., Medicrea, 2018 WL 3407702, at *8. More importantly, because jurisdiction is

predicated on diversity of citizenship, the Court must base its analysis on the case law of

the forum state’s appellate courts. And as noted, New York appellate courts continue to
apply these exceptions even after Ministers. Moreover, to the extent that the Court,

although sitting in diversity, is bound by the Second Circuit’s interpretation of New York

law rather than that of the intermediate New York appellate courts, see Adebiyi v. Yankee

Fiber Control, Inc., 705 F. Supp. 2d 287, 291 n.4 (S.D.N.Y. 2010), the Second Circuit’s

decision in Moseley requires that it recognize exceptions to the application of a choice-of-

law provision, see 980 F.3d at 20.

       Plaintiffs also attempt to distinguish these cases, arguing that they merely stand

for the proposition that choice-of-law provisions may be deemed unenforceable when
parties choose the law of a jurisdiction outside of New York; here, by contrast, the parties


                                             10
     Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 11 of 18




chose New York law, so according to Plaintiffs, those exceptions do not apply. Of course,

Plaintiffs are correct that those cases dealt with choice-of-law provisions in which the

parties had selected the law of a foreign jurisdiction, and those courts in turn analyzed

whether the law of that jurisdiction or New York applied. But at issue in those cases was

whether the law of a foreign jurisdiction applied even though the suit was brought in New

York; those courts, in other words, had no reason to comment on a situation in which the

parties selected New York but the law of another jurisdiction arguably governed.

Especially in light of the longstanding principles applied to choice-of-law provisions

irrespective of the jurisdiction selected, see Capstone, 736 F. App’x at 26, Plaintiffs point

to no case law from the Court of Appeals indicating that the analysis differs based on

whether New York or another jurisdiction has been selected by the parties. Accordingly,

the interests of a foreign jurisdiction are still relevant to the Court’s conflicts-of-law

analysis.

        The Court must therefore determine whether there is an actual conflict of law that

renders a choice-of-law analysis necessary. Under California law, “every contract by

which anyone is restrained from engaging in a lawful profession, trade, or business of any

kind is to that extent void.” Cal. Bus. & Prof. Code § 16600. In other words, California

law bars restrictive covenants. By contrast, under New York law, a restrictive covenant is
enforceable through an injunction if the covenant is (1) “reasonable in time and area,” (2)

“necessary to protect the employer’s legitimate interests,” (3) “not harmful to the general

public,” and (4) “not unreasonably burdensome to the employee.” BDO Seidman v.

Hirshberg, 712 N.E.2d 1220, 1223 (N.Y. 1999) (quotation omitted); see also Mercer

Health & Benefits LLC v. DiGregorio, 307 F. Supp. 3d 326, 348–49 (S.D.N.Y. 2018).

Accordingly, the Court concludes that there is an actual conflict between the jurisdictions.

        Because there is a conflict, the Court must determine whether the choice-of-law

provision is unenforceable under New York law. Again, New York courts will not
enforce a choice-of-law provision where (1) the chosen law bears no reasonable


                                              11
     Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 12 of 18




relationship to the parties or the transaction or (2) where the chosen law violates some

fundamental policy of a state that has a materially greater interest than does the chosen

state. Regarding the first prong, Walland lived and worked in New York between the

summer of 2018 until November 2020, and Medicrea is headquartered in New York, so

there is certainly a reasonable relationship between the parties and the transaction.

Accordingly, to determine whether the choice-of-law provision is enforceable, the Court

must to turn the second prong, determining whether California has a materially greater

interest than New York and whether New York law violates some fundamental policy of

California. See Medicrea, 2018 WL 3407702, at *9.

       First, to determine the interests that each state has, New York courts examine the

factors outlined in § 188 of the Restatement (Second) of Conflict of Laws: the place of

contracting, negotiation, and performance; the location of the subject matter of the

contract; and the domicile of the contracting parties. See GlobalNet Financial.com, Inc.

v. Frank Crystal & Co., Inc., 449 F.3d 377, 383 (2d Cir. 2006) (citing Restatement

(Second) of Conflict of Laws § 188(2)); see also Medicrea, 2018 WL 3407702, at *9. As

noted, New York certainly has some interest in the matter. But these factors strongly

favor California, as Walland lived in California at the time he entered the Employment

Agreement, negotiated and executed the Employment Agreement in California,
negotiated and executed the Separation Agreement while in California, and currently

resides in California, thus enjoying the benefits of both agreements there. Accordingly,

the Court concludes that California has a materially greater interest than New York does

in this matter. See Medicrea, 2018 WL 3407702, at *9; see also TGG, 224 F. Supp. 3d at

282–83.

       Second, the Court must determine whether New York law violates some

fundamental policy of California. The Court concludes that it does. Again, California

law invalidates “every contract by which anyone is restrained from engaging in a lawful
profession, trade, or business of any kind.” Cal. Bus. & Prof. Code. § 16600 (emphasis


                                             12
     Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 13 of 18




added). The Supreme Court of California’s “recent statement on section 16600

underscores how strictly the state understands the statutory proscription on professional

restraints. Analyzing the genesis of the law, the court explained ‘that section 16600

evinces a settled legislative policy in favor of open competition and employee mobility.’”

Golden v. Cal. Emergency Physicians Med. Grp., 782 F.3d 1083, 1091 (9th Cir. 2015)

(quoting Edwards v. Arthur Andersen LLP, 189 P.3d 285, 291 (Cal. 2008)). Accordingly,

“[s]ection 16600 has specifically been held to invalidate employment contracts which

prohibit an employee from working for a competitor when employment has been

terminated, unless necessary to protect the employer’s trade secrets.” Medicrea, 2018

WL 3407702, at *9 (quoting TGG, 224 F. Supp. 3d at 283); see also AMN Healthcare,

Inc. v. Aya Healthcare Servs., Inc., 28 Cal. App. 5th 923, 940 (Cal. Ct. App. 2018)

(distinguishing between confidential information and trade secrets). “New York, by

contrast, tolerates non-compete covenants, subjecting them to an overriding limitation of

reasonableness,” thereby restricting protections against such covenants. Medicrea, 2018

WL 3407702, at *9 (quotation omitted). Moreover, because section 16600 “makes

certain contract terms illegal” and “works to protect individual employees who typically

have inferior bargaining power over the terms of their employment,” the statute

represents California’s fundamental public policy. Id. at *10; see also Restatement
(Second) of Conflict of Laws § 187. Thus, because California has a materially greater

interest than does New York, and because New York law would violate a fundamental

public policy of California, the law of California governs the instant suit, contrary to the

choice-of-law provision. See Medicrea, 2018 WL 3407702, at *9–10; TGG, 224 F. Supp.

3d at 283.

       b. Application of California Law

       Having concluded that California law applies, the Court turns to analyzing the

provisions of the agreements here. Again, the Separation Agreement provides that




                                             13
     Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 14 of 18




Walland waives and releases any challenge that the restrictive covenants at issue are

unenforceable.

       In California, waiver means the intentional relinquishment or abandonment of a

known right. Lynch. v. Cal. Coastal Comm’n, 396 P.3d 1085, 1088 (Cal. 2017). Waiver

requires (1) an existing right, (2) the waiving party’s knowledge of that right, and (3) the

party’s actual intention to relinquish that right. Id. The intent to waive may be express,

based on the waiving party’s words. Id.

       Here, the Separation Agreement manifests that Walland intended to relinquish his

right to challenge the enforceability of the restrictive covenants in exchange for $50,000.

Walland avers that the $50,000 had nothing to do with the restrictive covenants; instead,

according to Walland, that money compensated him for the commission he earned in

2020. Doc. 28. But the plain language of the Separation Agreement expressly states the

parties’ intention regarding consideration, and that language governs the Court’s analysis.

See Skidgel v. Cal. Unemployment Ins. Appeals Bd., No. S250149, --- P.3d ----, ----, 2021

WL 3671434, at *4–5 (Cal. Aug. 19, 2021). Thus, if the right to challenge the

enforceability of an agreement under section 16600 is waivable, then Walland has waived

his ability to challenge the enforceability of the restrictive covenants.

       However, the Court concludes that Walland’s rights under section 16600 are not
waivable. Section 16600 “does not specifically target covenants not to compete between

employees and their employers.” Golden, 782 F.3d at 1090. After all, “the text does not

include any form of the word ‘compete’ or ‘competition,’ and does not even implicitly

constrain itself to contracts concerning employment.” Id.; see also Edwards, 189 P.3d at

291. “Rather, section 16600 voids ‘every contract’ that ‘restrain[s]’ someone ‘from

engaging in a lawful profession, trade, or business.’” Golden, 782 F.3d at 1090 (quoting

Cal. Bus. & Prof. Code § 16600); see also Edwards, 189 P.3d at 291. Critically, a

contract that bars an employee from challenging the enforceability of a restrictive
covenant, in effect, restrains that employee from engaging in a lawful profession, trade,


                                              14
      Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 15 of 18




or business. See Cal. Bus. & Prof. Code § 16600; see also Golden, 782 F.3d at 1090–91.

Thus, according to its plain language, section 16600 bars agreements that waive a

challenge against the enforceability of a restrictive covenant. Further, in California,

where a contract provides that an employee has released any and all claims, courts do not

read that waiver provision to encompass statutorily nonwaivable rights. See Edwards,

189 P.3d at 297. Accordingly, the Court concludes that the non-compete, non-

solicitation, and confidentiality provisions are void pursuant to section 16600.2 See

Medicrea, 2018 WL 3407702, at *13–14; see also Golden, 782 F.3d at 1092; Edwards,

189 P.3d at 292; AMN Healthcare, 28 Cal. App. 5th at 940. Plaintiffs have therefore

failed to establish that they are likely to succeed on the merits.3

         2. Irreparable Harm

         “A showing of irreparable harm is the single most important prerequisite for the

issuance of a preliminary injunction.” Faiveley Transp. Malmo AB v. Wabtec Corp., 559

F.3d 110, 118 (2d Cir. 2009) (quotation omitted). To satisfy the irreparable harm

requirement, a plaintiff must show that, “absent a preliminary injunction[, it] will suffer

an injury that is neither remote nor speculative, but actual and imminent, and one that

cannot be remedied if a court waits until the end of trial to resolve the harm.” Id.

(quotation omitted). “[W]hen a party violates a non-compete clause, the resulting loss of
client relationships and customer good will built up over the years constitutes irreparable


2
  The Court notes that California appellate courts have not declared whether section 16600’s protections are
waivable, and unlike some California statutes, section 16600 lacks an explicit anti-waiver provision. See
Rowen v. Soundview Commc’ns, Inc., No. 14 Civ. 5530 (WHO), 2015 WL 899294, at *6 n.4 (N.D. Cal.
Mar. 2, 2015). Nevertheless, the Court concludes that section 16600’s use of “every contract” plainly
indicates that any contract that imposes or allows for the imposition of the restraints at issue falls within the
statute’s proscription.
3
  The Court notes that the parties focus almost exclusively on the non-compete provision in their arguments,
mentioning the non-disclosure provision only in passing. For the sake of completeness, the Court also
concludes that Plaintiffs have failed to establish a likelihood of success on the merits for any relief based on
the non-disclosure provision. To the extent that the non-disclosure provision survives the effect of section
16600, see Medicrea, 2018 WL 3407702, at *14, and as detailed more thoroughly in the Court’s analysis
regarding irreparable harm, Plaintiffs plead only in a conclusory fashion that Walland has used and relied
on any information deemed confidential under the Employment Agreement.



                                                       15
      Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 16 of 18




harm.” Int’l Bus. Machs. Corp. v. De Freitas Lima, 20 Civ. 4573 (PMH), 2020 WL

5261336, at *14 (S.D.N.Y. Sept. 3, 2020) (quotation omitted), aff’d sub. nom. Int’l Bus.

Machs. Corp. v. Lima, 833 F. App’x 911 (2d Cir. 2021) (summary order). Although not

dispositive, courts in this District have concluded that a contractual acknowledgement by

the defendant that a violation of a non-compete clause would cause irreparable harm

supports a finding of irreparable harm. See, e.g., id.

        Plaintiffs argue that they will suffer irreparable harm if Walland continues to work

for Alphatec. First, Plaintiffs note that Walland stipulated in the Employment Agreement

that Medicrea would suffer irreparable harm if he violated the restrictive covenants.

Second, based on the spreadsheets sent to Walland’s Medicrea email account on March

30, 2021, Plaintiffs argue that Walland has already disclosed their confidential

information, asserting that some information on that spreadsheet appears to have been

derived from Medicrea’s confidential information. Third, Plaintiffs contend that Walland

is actively assisting Medicrea’s competitors—namely, Alphatec and EOS. And fourth,

Plaintiffs argue that the alleged harm is impossible to quantify and, therefore, irreparable.

        Walland disagrees. Regarding the emails and spreadsheets, Walland argues that,

at most, Plaintiffs have shown that EOS—a separate entity from Alphatec—attempted to

send compensation plans concerning the sale of products that Plaintiffs do not offer.
Further, Walland emphasizes that these emails were part of a disclosure concerning a

potential transaction that he would not even work on. And more broadly, Walland asserts

that the alleged harm is too speculative, representing that he has not solicited any clients

of Plaintiffs.

        The Court concludes that this factor favors Plaintiffs, but only slightly. Plaintiffs

have shown that there is significant, though not complete, overlap between the markets

that Medicrea and Alphatec—especially with EOS—serve. Specifically, the Court notes

that both Medicrea and Alphatec earn their revenue primarily through non-patient-
specific implants, and will likely overlap with respect to patient-specific implants and


                                              16
     Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 17 of 18




software products once Alphatec has acquired EOS. However, that acquisition has not

yet been finalized. And more significantly, much of the harm Plaintiffs highlight borders

on speculative. Even assuming that Walland’s responsibilities at Medicrea overlap

significantly with his responsibilities at Alphatec, Plaintiffs allege in only a conclusory

fashion that Walland is acting or planning to act as a sales leader for Alphatec and EOS.

Moreover, although Plaintiffs allege one of the spreadsheets attached to the March 30,

2021 email contained information that was derived from propriety knowledge, Plaintiffs

fail to indicate how they have arrived at that conclusion—or on what basis the Court can

infer such a fact. See Doc. 13 ¶ 8. And as Plaintiffs acknowledged at the April 14, 2021

conference, they have received no reports from their customers indicating that Walland

was trying to contact them, and they point to no other evidence even suggesting that they

have lost customers or business as a result of Walland’s work with Alphatec. So although

the market overlap between the companies and potential loss of good will weigh in favor

of finding that Plaintiffs will suffer irreparable harm, these other facts cut against such a

finding. Accordingly, the Court concludes that this factor only slightly favors Plaintiffs.

       3. Balance of the Hardships

       An injunction would impose a hardship on Walland because it would bar him

from his current employment, and given Medicrea’s nationwide market, he would likely
be barred from working anywhere else in the country that overlaps with his specialty. See

Medicrea, 2018 WL 3407702, at *11. Further, if enjoined, Walland will be deprived of

the benefits of California law—specifically, its prohibition on anticompetitive restraints.

See id. By contrast, absent an injunction, Plaintiffs may lose some business and

customers, but as noted, there has been no evidence yet of such a loss. And given that

Medicrea and Alphatec do not completely overlap in the spinal implant market, there is

less certainty that Medicrea will suffer any loss of customers. Accordingly, the Court

concludes that this factor favors Walland.
       4. Public Interest


                                              17
       Case 1:21-cv-02908-ER Document 40 Filed 09/10/21 Page 18 of 18




         The Court concludes that an injunction would not serve the public interest.

Plaintiffs argue that an injunction here would encourage parties to abide by their

agreements. However, “worker mobility is paramount,” so enjoining Walland “would be

contrary to the public interest.” See id. at *14 (quotation omitted). Although Plaintiffs

are correct that the public interest is served by encouraging parties to abide by their

contracts, the public interest requires that the terms of those contracts conform with the

pertinent controlling law. To that end, Walland has an interest “protected by California

law, which prioritizes the interests of the employee in his own mobility and betterment

over the business interests of the employers.” Id. (quotation omitted). Accordingly, the

public interest favors Walland.

         5. Summary

         Based on all four factors, Plaintiff have failed to show that a preliminary

injunction should be issued.

III.     CONCLUSION

         For the foregoing reasons, Plaintiffs’ motion for preliminary injunction is

DENIED. The parties are directed to appear for a telephonic initial conference on

October 21, 2021 at 4:15 p.m. The parties are directed to call (877) 411-9748 at that time

and dial access code 3029857, followed by the pound (#) sign. The Clerk of Court is
respectfully directed to terminate the motion. Doc. 11.


         It is SO ORDERED.


Dated:     September 10, 2021
           New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.




                                              18
